Citation Nr: 1014524	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-11 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for vertigo, to include as 
secondary to service-connected hearing loss and tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran had active duty from November 1961 to October 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Board finds that additional action is required prior to 
final appellate consideration of the Veteran's appeal.  

First, the record contains conflicting medical evidence as to 
whether he currently has a disorder manifested by vertigo.  
Following testing in April 2006, a VA compensation examiner 
stated that there was no diagnosis because there was no 
pathology to render a diagnosis; the examiner noted that the 
Veteran "may be having dizziness but [there is] no objective 
evidence for vertigo."  Another VA compensation examiner in 
October 2006 diagnosed benign paroxysmal positional vertigo, 
but indicated that it was not likely due to the Veteran's 
hearing loss and tinnitus.  The latter examiner stated that, 
"It is only due to the positional change, sometimes due to 
postural hypotension."  

The Veteran submitted a statement by a private physician 
dated in February 2007, who, referring to the history portion 
of the report of the Veteran's separation examination in 
August 1963, opined that, "I believe the patient had chronic 
benign positional vertigo back at that time and he continues 
to have this today."  

The Board observes that neither VA examiner commented on the 
relationship, if any, between the Veteran's current symptoms 
and the symptoms noted in service.  Although the private 
examiner appears to relate the Veteran's current symptoms to 
the symptoms noted in service, he did not explicitly say so.  
Moreover, the medical opinions that are of record appear to 
conflict as to whether the Veteran has a current diagnosed 
disorder.  

Finally, a review of the Veteran's service treatment records 
shows that the report of his enlistment examination in August 
1961 noted his report of dizziness, "when hot or on getting 
up suddenly."  The fact that the symptoms were noted on 
service entry raises the question of whether any such 
disorder pre-existed service and, if so, whether it was 
aggravated by service.  Those issues have not yet been 
addressed by the RO.  

Therefore, the Board finds that an additional examination is 
needed to determine whether the Veteran currently has a 
diagnosed disability manifested by dizziness or vertigo.  A 
medical opinion is also needed concerning the nexus between 
any current disorder and the symptoms noted during service.  
Further, a medical opinion is needed as to whether any pre-
existing disorder manifested by dizziness or vertigo was 
aggravated by service.  Finally, the questions concerning the 
presence of and aggravation of a pre-existing condition at 
the time of the Veteran's active service must be addressed.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence, 
to include the names and addresses of all 
health providers who have evaluated or 
treated him for dizziness or vertigo 
since his separation from service.  Based 
on his response, the RO must attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable 


efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that he is ultimately responsible for 
providing the evidence.  The Veteran and 
his representative must then be given an 
opportunity to respond.  

2.  Thereafter, the Veteran must be 
afforded the appropriate VA examination 
to determine the etiology of any 
dizziness or vertigo found.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
requested study.  Following a review of 
the service and postservice medical 
records, the clinical examination, and 
with consideration of the Veteran's 
statements, the examiner must state 
whether the Veteran currently has a 
disorder manifest by dizziness and/or 
vertigo.  In this regard, the examiner 
must discuss and distinguish the previous 
VA and private medical opinions.  If a 
disorder manifest by dizziness and/or 
vertigo is diagnosed, the examiner must 
state whether the disorder is related to 
the symptoms noted during service, to 
include those noted on service entrance.  
If such a disorder is found to be related 
to the symptoms noted on service 
entrance, the examiner must state whether 
the disorder increased in disability 
during service beyond that expected due 
to the natural progression of the 
disorder.  The examiner must also provide 
an opinion as to whether any current 
disorder found that is manifest by 
dizziness and/or vertigo was caused or 
aggravated by hearing loss and tinnitus 
or any other service-connected 
disability.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.  The report 
prepared should be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the above development has been 
completed, the Veteran's claim for 
service connection for vertigo, to 
include as secondary to service-connected 
hearing loss and tinnitus, must be 
readjudicated.  If the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

